Case 20-10324   Doc 82   Filed 04/30/20 Entered 04/30/20 11:15:50   Desc Main
                           Document     Page 1 of 7
Case 20-10324   Doc 82   Filed 04/30/20 Entered 04/30/20 11:15:50   Desc Main
                           Document     Page 2 of 7
Case 20-10324   Doc 82   Filed 04/30/20 Entered 04/30/20 11:15:50   Desc Main
                           Document     Page 3 of 7
Case 20-10324   Doc 82   Filed 04/30/20 Entered 04/30/20 11:15:50   Desc Main
                           Document     Page 4 of 7
Case 20-10324   Doc 82   Filed 04/30/20 Entered 04/30/20 11:15:50   Desc Main
                           Document     Page 5 of 7
Case 20-10324   Doc 82   Filed 04/30/20 Entered 04/30/20 11:15:50   Desc Main
                           Document     Page 6 of 7
Case 20-10324   Doc 82   Filed 04/30/20 Entered 04/30/20 11:15:50   Desc Main
                           Document     Page 7 of 7
